Case 1:21-cv-22440-KMW Document 59 Entered on FLSD Docket 09/03/2021 Page 1 of 2




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-22440-CIV-WILLIAMS/MCALILEY

   DONALD J. TRUMP, et al.,

                        Plaintiffs,
   v.

   FACEBOOK, INC. and MARK
   ZUCKERBERG,

               Defendants.
   _____________________________/


                            DEFENDANT FACEBOOK, INC.’S
               NOTICE OF STRIKING CORPORATE DISCLOSURE STATEMENT

           Defendant Facebook, Inc., pursuant to the Clerk of Court’s Notice to Filer (D.E. 58), gives

  notice of striking the corporate disclosure statement filed on September 2, 2021 (D.E. 49), which

  will be refiled.




   AMERICAS 108877671
Case 1:21-cv-22440-KMW Document 59 Entered on FLSD Docket 09/03/2021 Page 2 of 2



   Dated:         September 3, 2021           Respectfully submitted,

                                              WHITE & CASE LLP

                                       By:    s/ Maria J. Beguiristain
                                              Maria J. Beguiristain
                                              Florida Bar No. 69851
                                              W. Dylan Fay
                                              Florida Bar No. 125673
                                              200 South Biscayne Boulevard
                                              Suite 4900
                                              Miami, Florida 33131
                                              Telephone: (305) 371-2700
                                              Facsimile: (305) 358-5744
                                              Email: mbeguiristain@whitecase.com
                                              Email: wfay@whitecase.com

                                              Counsel for Defendants Facebook, Inc. and
                                              Mark Zuckerberg



                                      CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on, September 3, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using the Court’s CM/ECF system and that the foregoing

  document will be served on all counsel of record via transmission of a notice of electronic filing

  generated by the CM/ECF system.


                                                      By: s/ Maria J. Beguiristain
                                                             Maria J. Beguiristain




                                                  2
   AMERICAS 108877671
